Title: To John Adams from Samuel B. Malcom, 10 April 1797
From: Malcom, Samuel B.
To: Adams, John



Sir
Newyork apl. 10th 1797

Every information I can get with respect to a Certain affair I Shall take the Liberty as Early as possible to Communicate; the unfortunate business of the Collector is now becoming generally known, and is the principal Topic of the day.  I have learn’d from a gentleman Some information that you were desirous to know before I left you. I mean whether any intimacy subsisted between Coll. Burr Mr: Willett, and Lamb. This in a great degree has been the Case, their speculations and opinions are all in Common— The Collectors apology I Suppose transpires to day, as the naval officer is to make Known his retirement from the office
Coll Burr is to be a Candidate for Member of assembly This doubtless has within it some View to influence his Election for governor.  Owing as I am told, to a division in the federal Interest at a late Election for a Congressman in the Western part of this State Viz of Mr. Cochran. Mr. Jays interest will be greatly prejudiced and injured, but notwithstanding, this the general Satisfaction he has given during this Administration will secure him the Chair particularly when opposed by a Certain gentleman
No Annuals from Europe or any domestic intelligence of any importance, Mrs. Adams has not yet arrived.
I am Sir with respect / your Obt & humble servant

Samuel B Malcom